Citation Nr: 1043324	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-17 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1992 to 
August 1996, and in the Army from October 2001 to October 2002.  
The Veteran also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
California Army National Guard, beginning in July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefit sought on appeal.  

The Veteran testified via video conference before a Veterans Law 
Judge (VLJ) in July 2009.  A copy of the transcript of this 
hearing has been associated with the claim file.

In September 2009, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a video conference hearing in July 2009, 
and the Veteran's service connection claim was subsequently 
remanded in September 2009.  The VLJ who conducted the hearing 
and issued the decision, however, is no longer employed by the 
Board.  Consequently, in October 2010, the Board advised the 
Veteran by letter that he had the right to another hearing by the 
VLJ who will decide his appeal and was asked whether he desired 
to have a new Board hearing.  See 38 C.F.R. § 20.707.  He 
responded in the affirmative shortly thereafter, requesting a 
video conference hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing in conjunction with his claim for 
service connection for diabetes mellitus.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2010).  After 
the hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


